At the outset, 
I would like to express my sincerest congratulations to 
Mr. Sam Kutesa on his assumption of the presidency of the 
General Assembly at its sixty-ninth session. I am confident 
that he will steer the work of this session towards the best 
results. Allow me also to commend the efforts of Mr. Ban 
Ki-moon, Secretary-General of the United Nations, for 
achieving the objectives of the Organization and for 
promoting international peace and security. I would like 
to thank him in particular for standing with the Libyan 
people during the revolution against the dictatorship and 
for providing support for our nascent democracy after the 
revolution.

I am honoured to stand before members today as 
the representative of the Libyan people to describe their 
ambitions, pains and hopes, to participate in the quest 
for the best ways to maintain peace and security on our 
planet and to achieve the common aspirations of our 
peoples. There is no doubt that those who witnessed the 
revolution of the Libyan people against dictatorship in 
2011 were impressed by the courage, unity, awareness 
and creative capabilities of our people. But today there 
is no doubt that many are astonished by events in 
Libya — the fighting, the bloodshed among brothers, 
the unjustified destruction of infrastructure and public 
and private property. Many may wonder, where are 
the people they saw three years ago? Where are the 
unarmed revolutionaries who flocked into the streets, 
facing bullets with their bare chests to defend their 
rights? Where are the intellectuals who flooded the 
media with realistic assessments and convinced the 
world of the justice of their people’s cause?

I would say, yes, that was the true Libyan people. 
They did not think in terms of material gains or leadership 
positions. Their only aspiration was to put an end to 
dictatorship and pave the road for democracy to ensure 
a prosperous future for all Libyans. Unfortunately, 
Libya today is in a completely different situation. Most 
of the activists have left the political arena, either 
because of the forcibly imposed political isolation law 
or because of the campaigns of intimidation, arrests and 
assassinations perpetrated by various armed groups 
against anyone who opposes their views or calls for 
their disarmament and demobilization.

Some armed groups are no longer subject to the 
Government’s direction as they try to impose their 
will on the Libyan people by force, violate human 
rights and blackmail the Government to gain access 
to funds, while they refuse to arm the police and to 

reinstitute, reconstruct and arm the army. The existing 
conflict in and around Tripoli among armed groups 
that opposed the legitimate authorities has forced the 
Government to evacuate all of its premises, which 
were seized by a coalition of armed groups. Those 
included a terrorist group that professes Al-Qaida 
ideology and is known for its stand against the building 
of State institutions — a group placed on the list of 
terrorist organizations by the United States and the 
European Union. Moreover, the residences of many 
ministers and citizens were looted and burned down. 
That group is still waging war on the region west of 
the city of Tripoli, inhabited by the Warshafana tribe. 
The indiscriminate shelling with heavy weaponry led 
to the exodus of most of its population, which then led 
the House of Representatives to declare it a disaster 
area. That could not have happened if the international 
community had taken the situation in Libya seriously, 
assisted the Government in establishing a strong army, 
exerted pressure to ensure the disarmament of armed 
groups and supported the arming of the police.

The armed groups that captured the capital have 
clearly declared their opposition to the legitimate 
institutions of the State and their quest to overthrow 
the elected House of Representatives and the elected 
Government, in an apparent effort to derail the process 
of democratic transition and topple the legitimate 
authorities by forming a parallel Government. 
Furthermore, that has not sufficed for the group that 
controls Tripoli. It has also persecuted political activists, 
human rights defenders and journalists, shut down 
media channels and forcibly prevented opponents from 
demonstrating in the city of Tripoli and other cities. It 
has recruited media personnel and some radical clerics 
to incite the killing of those with different opinions and 
those who support the elected House of Representatives 
and the Government.

The group has allied itself with Ansar Al-Sharia, 
which professes the ideology of Al-Qaida. It has 
practised terrorism in some Libyan cities, especially 
Benghazi and Derna. It has provided a safe haven and 
training camps for terrorists from all over the world, 
including Tunisia, Algeria, Egypt and Mali, with 
unrivalled financial and media support from outside the 
country, in order to undermine the legitimate Libyan 
authorities and enable it to implement its conspiracy.

I wish the Assembly to know that turning a blind eye 
to terrorism in Libya is no longer acceptable. Our people 
can no longer tolerate assassinations, humiliation, 
intimidation, suppression of freedoms or human rights 
violations based on an individual’s background and 
belief. The international community can either stand 
with the elected legitimate authorities and implement 
Security Council resolution 2174 (2014) by imposing 
sanctions on those who impede the political process, 
undermine security and seize State institutions, or 
affirm loudly and clearly that the Libyans have to take 
on terrorism single-handedly. Surely, the international 
community must take action to withstand the effects 
of the expansion of terrorism in North Africa and the 
Sahel region.

We are in need of substantial assistance from 
Libya’s friends — help in rebuilding the army and 
providing it with all it needs to stop the fighting among 
brothers and battle terrorism and extremism, which 
now form a broad front stretching from Iraq to Algeria. 
That front cannot be eliminated without an alliance 
of the States concerned to ensure the elimination 
of terrorism and guarantee the dissemination of the 
principles of tolerance and democracy. The failure to 
provide arms and training to the Libyan army in its war 
against terrorism serves the interests of extremism, 
adds to instability in Libya, disrupts calm in the region 
and threatens global peace.

We welcome all efforts and goodwill by friendly 
countries, the United Nations, the League of Arab States 
and the African Union to help the legitimate Libyan 
authorities regain control, either by taking a bold stand 
with the House of Representatives, the Government and 
the constitution-drafting body and by persuading armed 
groups to give up their arms, withdraw from State 
institutions and obey the Government’s directions, or 
by exerting pressure on the political movements and 
armed groups so that they renounce violence and agree 
to a dialogue on the priorities and future of Libya.

Every illegitimate contact, unauthorized by the 
Government, of any foreign country with individuals, 
groups and organizations that do not recognize the 
Government’s authority or that of the elected House 
of Representatives and that use violence as a means 
to impose their views on the Libyan people will be 
considered by the Government an unfriendly act against 
the unity and stability of Libya. Hence, all necessary 
measures will be taken to confront it.

The Libyan people, under the leadership of the 
legitimate authority, will not submit to blackmail and 
intimidation and will resist any attempt to impose 
a totalitarian dictatorship, whatever its slogan. We 


wish that the Government did not need the assistance 
of brotherly and friendly countries to extend State 
authority over its territory and eliminate the terrorism 
and criminality that threaten Libya’s security and unity, 
causing the displacement of hundreds of thousands from 
their homes in various parts of Libya and destroying 
the economy.

The House of Representatives and the Government 
are determined to pursue the path of dialogue and 
tolerance within the framework of legitimacy, solve 
all the problems and differences between Libyans, 
agree on priorities, respect the democratic process and 
re-establish the rule of law and the holding of elections. 
They are also determined to demobilize all armed 
groups and to stop their funding by the end of the 
current year. We hope that the international community 
will help us to carry out the following measures.

First, we must ensure the establishment by the 
State of defence and security organs and make the 
Government the sole, legitimate authority capable 
of using force in disarming the armed groups and 
exercising its authority over all Libya’s territory.

Secondly, we must ensure Government control 
over the capital, Tripoli, and the withdrawal of armed 
groups from State institutions so that officials can work 
without being threatened and provide services to the 
citizens.

Thirdly, we must realize that the establishment of 
illegal institutions set up in parallel with the existing 
bodies is impeding the political process and is subject 
to sanctions under Security Council resolution 2174 
(2014).

Fourthly, we must establish genuine, active 
cooperation in combating terrorism through a strategic 
alliance between Libya and its neighbouring countries 
north and south of the Mediterranean.

Lastly, we must strengthen the culture of dialogue, 
without exclusion or marginalization, and, with the help 
of the United Nations Support Mission in Libya, the 
neighbouring countries, the League of Arab States and 
the African Union, initiate a comprehensive dialogue 
for all Libyan people.

As the General Assembly begins its deliberations 
at its sixty-ninth session, whose main theme is the post-
2015 development agenda, I would like to point out 
that when the Millennium Development Goals were 
set, Libya started to review its economic policies and 
restructure its economy to achieve them. However, 
the deteriorating security situation has disrupted the 
economy. I would like to note the close interlinkages 
among security, stability and development. Without 
security, there will be no development, and vice versa. 
Therefore, restoring security and stability in Libya is 
key to advancing development, bringing the disrupted 
economy back on track, achieving the remaining 
Millennium Development Goals and preparing to 
achieve the post-2015 development goals, once they are 
adopted.

Libya looks forward to the support of the United 
Nations and friendly countries in restoring security 
and the capacity-building of military and security 
institutions in order to ensure the launch of programmes 
for reconstruction and development. We also look 
forward to the assistance of all countries in tracing looted 
funds abroad and repatriating them to enable Libya to 
increase funding for development and infrastructure 
programmes. That will help eliminate unemployment 
and absorb a large numbers of foreign workers, estimated 
at several millions, from neighbouring countries. Both 
Libya and the neighbouring countries would benefit, 
and illegal immigration to Europe of people in search 
of work and decent living conditions would be reduced.

Despite the circumstances in Libya, we cannot 
forget the tragedy of the Palestinian people and their 
suffering. They have taken refuge in various countries 
around the world because of the Israeli occupation. We 
reaffirm our condemnation of the Israeli occupation 
and its practices in the Palestinian and Arab occupied 
territories. We call for the Security Council to 
provide protection for the Palestinian people, set a 
timetable to end the Israeli occupation and establish 
an independent and sovereign Palestinian State on all 
the Palestinian territories, with East Jerusalem as its 
capital. The Palestinian State should be a full member 
of all international organizations. Palestinian refugees 
should be entitled to return to their lands, from which 
they were expelled.

The continued blockade and repeated Israeli 
aggression against the Gaza Strip and the destruction 
of infrastructure have brought shame on civilized 
human beings. The international community should be 
committed to the reconstruction of Gaza, preventing 
the recurrence of destruction and killing by the Israeli 
army, ensuring the prosecution of all those responsible 
for war crimes committed in the Gaza Strip and 
supporting the efforts of the Government of national 

reconciliation, led by Palestinian President Mahmoud 
Abbas.
